Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remark, filed on 10/26/2021, with respect to claims 7-10, 12-15 have been fully considered and are persuasive.  The 35 U.S.C. 103 Rejections of claims 7-10, 12-15 has been withdrawn. 

Allowable Subject Matter
Claims 7-16 are allowed. The prior art of record fails to disclose the features to receive an Activate default EPS bearer context request message from the MME; and a controller, wherein in a case that a Network-based IP flow mobility (NBIFOM) mode of the PDN connection is a UE-initiated NBIFOM mode, the PDN connectivity request message includes first information indicating a default access selected by the UE, the Activate default EPS bearer context request message includes second information indicating a default access determined by a Policy and Charging Rule Function (PCRF), and in a case that a routing filter matching with a packet does not exist, the controller is configured to route the packet to the default access indicated by the second information, as recited in claim 7 and similarly recited in claim 12.

Terminal Disclaimer
The terminal disclaimer filed on 10/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number: 10,667,318 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (Pub No.: 2016/0037541) and Gupta et al. (Pub No.: 2015/0327114) are show systems which considered pertinent to the claimed invention.
Kim et al. discloses a method and an apparatus for feedback based on information transmitted between base stations (or base stations) through cooperative communication are provided. The method includes receiving, from the second base station, a first message for requesting a channel state information (CSI) report, and transmitting, to the second base station, a second message including the CSI report, based on the first message. The present disclosure relates to a pre-5th-generation (5G) or 5G communication system to be provided for supporting higher data rates beyond 4th-generation (4G) communication system such as long term evolution (LTE).
Gupta et al. discloses techniques for sharing IP flow routing rules and/or filters between a UE and various network infrastructure components using existing network based protocols or extensions thereto. Various embodiments provide techniques for provisioning network based IP flow mobility triggers and for ensuring UE connections to a 3GPP network are maintained in the absence of any 3GPP network IP flows.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464